*466defendant’s appeal.
Shepherd, J.:
As this action is governed by the former law, and no good purpose is to be subserved by an elaborate discussion of the questions involved (all of which have been settled by previous decisions), we will simply announce the conclusion we have re&ched after a careful examination of the record. The creditors promptly reduced their claims to judgments against the personal representatives, and as the estate has never been settled (the last annual returns having been filed in 1890), we are of opinion that the assets in the hands of the administrator are held by him in trust for the said creditors, to be applied by him in satisfaction of their judgments, less the costs of administration, etc. The trust has never been closed, and the statute of limitations provided in the Code of Civil Procedure is inapplicable to this case. In this respect the judgment of his Honor is reversed; in all other respects it is affirmed.
PLAINTIFF'S APPEAL.
Shepherd, J.:
The questions presented are disposed of by what we have said in the defendant’s appeal.
Affirmed.